 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

FILED
July 09, 2019

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF

 

 

CALIFORNIA
UNITED STATES OF AMERICA, No. 2:18-cr-00176-JAM
Plaintiff,
V. DETENTION ORDER
(Violation of Pretrial Release,
LUIS JAVIER GASPAR, Probation or Supervised Release)
Defendant.

 

 

[| After a hearing pursuant to 18 U.S.C. § 3148 (violation of pretrial release order),

the court finds :

there is probable cause to believe the person has committed a federal, state or local crime while on

or
the community or

and
[__] based on the factors set forth in 18 U.S.C. § 3142(g) there is no condition

release and defendant has not rebutted the presumption that his/her release will endanger another

[| there is clear and convincing evidence that the defendant has violated another condition of release

or combination of

conditions of release that will assure that the defendant will not flee or pose a danger to the safety

of another person or the community or

the person is unlikely to abide by any condition or combination of conditions of release. F.R.Cr.P.

32.1(a)(D), 46(c), 18 U.S.C. § 3148.

hee hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and 18 U.S.C. § 3143

violation of probation or

supervised release) the court finds there is probable cause to believe defendant has violated a condition of

probation or supervised release and the defendant has not met his/her burden of

establishing by clear and

convincing evidence that he/she will not flee or pose a danger to another person or to the community.

18 U.S.C. § 3143.

IT IS ORDERED that pursuant to 18 U.S.C. § 3142(i)(2)-(4) defendant is committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
reasonable opportunity for private consultation with his/her counsel. Upon further or
States or request of an attorney for the United States the person in charge of the con
the defendant is confined shall deliver the defendant to a United States Marshal for j

in connection with a court proceeding.

we 2 4eolt (nfJu

der of a court of the United
rections facility in which
burpose of an appearance

ee,

 

Magistrate Judge Caro

 

yn K. Delaney

 

 
